 1                                                      HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
      CONNIE HARRIS, KRISTI SCOCCO,                     CIVIL ACTION NO. 2: 19-cv-00291-BJR
 9
      SUSAN SARTAIN, MARY MIHOVILICH,
10    DAVID ASUNCION, BRIAN JAEGER,                     STIPULATION AND ORDER OF
      JUDY JAEGER, MARY CANTU,                          DISMISSAL WITHOUT PREJUDICE
11    KRISTEN WEISE, KATRINA JOHNSON,                   OF ALL CLAIMS BY PLAINTIFF
      CATHERINE CLEMENS, MARK                           DAVID ASUNCION
12    MILLER, MARY MIOTKE, DALE
13    DOYON, AARON HEINTZMAN, SARA
      MCNAMARA, ERIN BAST, and MARIA
14    SAGISI GEISS, as individuals,

15                           Plaintiffs,

16              vs.
17    U.S. BANKCORP, BANK OF AMERICA,
      N.A., & KEYCORP, national banking
18
      associations,
19
                             Defendant.
20

21                                          STIPULATION

22            Pursuant to FRCP 41, Plaintiff David Asuncion and Defendant Bank of America, N.A. by

23 and through their undersigned counsel of record, hereby stipulate and agree that all claims and

24 causes of action by Plaintiff David Asuncion in this action shall be dismissed without prejudice.

25 For clarity, Plaintiff David Asuncion has only asserted claims in this action against Bank of

26 America, N.A., and no claims by any Plaintiffs other than David Asuncion are affected by this

27 Stipulation. The Parties jointly request entry of the Order below.

      STIPULATION AND ORDER OF                                    Attorney West Seattle, P.S.
      DISMISSAL WITHOUT PREJUDICE - 1                           5400 California Ave. SW Ste E
                                                                      Seattle, WA 98136
     4850-5047-8243\1
 1
              SO STIPULATED this 19th day of December, 2019.
 2

 3
       /s/ Kelly D. Folger                          /s/ Eric J. Harrison
 4
      Kelly D. Folger, WSBA #39407                  Eric J. Harrison, WSBA #46129
 5    Andrews Lagasse Branch + Bell, LLP            Attorney West Seattle, P.S.
      601 W. 1st Avenue, Suite 1400                 5400 California Ave. SW Ste E
 6    Spokane, WA 99201                             Seattle, WA 98136
      Telephone: (509)828-4408                      Phone: (206) 388-8092
 7    kfolger@albblaw.com                           eric@attorneywestseattle.com
      Attorney for Defendant Bank of America,       Attorney for Plaintiff David Asuncion
 8
      N.A.
 9

10

11

12                                              ORDER
13            Based upon FRCP 41 and the foregoing Stipulation, all claims and causes of action by
14 Plaintiff David Asuncion in this action shall be and are hereby dismissed without prejudice. No

15 claims by any Plaintiffs other than David Asuncion are affected by this Order.

16            IT IS SO ORDERED this 20th day of December, 2019.
17

18

19

20
                                                       ABarbara       Jacobs      Rothstein
                                                        U.S. District Court Judge
21

22

23

24

25

26

27

      STIPULATION AND ORDER OF                                   Attorney West Seattle, P.S.
      DISMISSAL WITHOUT PREJUDICE - 2                          5400 California Ave. SW Ste E
                                                                     Seattle, WA 98136
     4850-5047-8243\1
